Citation Nr: 0512101	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-36 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran served in the Merchant Marine from April 1942 to 
December 1965 with recognized active duty from April 1942 to 
August 15, 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran, who was a Merchant Marine, had certified 
active service from April 1942 to August 15, 1945.

2.  The veteran died in August 1999; his death certificate 
lists the immediate cause of death as adenocarcinoma of an 
unknown primary source ("adenocarcinoma").  

3.  The veteran was not service-connected for any disease or 
disorder at the time of his death, nor was any service-
connection claim pending.  

4.  Adenocarcinoma was first shown many years after discharge 
from active duty and there is no competent medical evidence 
linking it to active duty service.  

5.  There is no evidence of radiation exposure during the 
veteran's active duty service.  

6.  There is no competent medical evidence of a relationship 
between the cause of the veteran's death and any injury or 
disease during the veteran's service.




CONCLUSION OF LAW

A disability incurred in or aggravated during the veteran's 
active service did not cause or contribute substantially or 
materially to cause the veteran's death.  38 U.S.C.A. §§ 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  That notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.  

In the instant case, the appellant was issued notice of the 
VCAA in September and October 2001, prior to the July 2002 
rating decision.  VA fully notified the appellant of what is 
required to substantiate such claim in the notification 
letters.  In addition, the statement of the case (SOC) dated 
in November 2003 provided the appellant with a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  The VCAA letters and the SOC 
specifically notified the appellant that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from her private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for her.  The appellant was also asked to advise 
VA if there were any other information or evidence she 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the pertinent evidence includes the 
appellant's merchant marine service records, DD 214 form, 
records from the National Archives and Research 
Administration ("NARA"), private medical records, and Naval 
Armed Guard logbooks from the SS James Devereux.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159. 

II.  Service Connection Cause of Death

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2004).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Review of the record shows that the veteran died in August 
1999.  Certificate of Death lists the cause of death as 
metastatic adenocarcinoma of unknown primary.  Private 
medical records dated in 1999 demonstrate that the veteran 
was diagnosed with metastatic non-small cell carcinoma - 
favor adenocarcinoma.  Primary sites noted were the lungs, 
although other sites not excluded.  The veteran was not 
service-connected for any disease or disorders at the time of 
death, nor did he have a service-connection claim pending 
before VA.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d) (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Upon review, there is no medical evidence demonstrating that 
the veteran had adenocarcinoma during active duty service.  
The earliest evidence of adenocarcinoma is 1999, or more than 
50 years following active duty service.  There is also no 
competent medical evidence relating the veteran's 
adenocarcinoma directly to service.  Nevertheless, 
appellant's assertion is essentially that the veteran's death 
was due to exposure to ionized radiation while in service.  
Appellant alleges that the veteran was exposed to ionized 
radiation in October 1945 when the ship he was assigned to, 
the S.S. James Devereux, anchored down at Hiro, Wan, Japan 
and that his radiation exposure at that time caused his 
adenocarcinoma.  

Exposure to Radiation in Service

A disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309(d) will be considered to have been incurred in 
service under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied: Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated). 38 C.F.R. § 3.309(d).  Effective 
March 26, 2002, cancers of the bone, brain, colon, lung, and 
ovary were added to the list of diseases specific to 
radiation-exposed veterans set forth at 38 C.F.R. § 3.309(d).  
See 67 Fed. Reg. 3612-16 (Jan. 25, 2002).

The term "radiation-exposed veteran" includes a veteran who 
while serving on active duty participated in a radiation-risk 
activity.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d).  
Pertinent to this claim, a radiation risk activity include 
the occupation of Hiroshima by United States forces during 
the period form August 6, 1945 to July 1, 1946.  38 C.F.R. 
§ 3.309(d)(3)(ii)(A).  

Under 38 C.F.R. § 3.7, active military service for 
individuals in the American Merchant Marine includes only 
oceangoing service during periods of armed conflict from 
December 7, 1941, to August 15, 1945. 38 C.F.R. § 3.7(x)(14), 
(15). Specifically, United States Merchant Seamen who served 
on blockade ships in support of Operation Mulberry during 
World War II and American Merchant Marines who were in 
Oceangoing Service during the period of armed conflict from 
December 7, 1941, through August 15, 1945, are considered to 
have had active service.

Under Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 
(Nov. 23, 1977) (hereinafter Public Law 95-202), the service 
of certain groups who rendered service to the Armed Forces of 
the United States shall be considered "active duty for the 
purposes of all laws administered by the Secretary of 
Veterans Affairs" if the Secretary of Defense designates the 
group for such consideration based upon the factors listed in 
the statute.  Pursuant to Public Law 95-202, the Secretary of 
Defense promulgated regulations establishing detailed 
criteria by which to determine whether a group qualifies for 
consideration as active duty under that Public Law, and 
delegating to the Secretary of the Air Force the power to 
determine whether specific groups so qualify.  Pursuant to 
those regulations, the Secretary of the Air Force determined 
that the service of American Merchant Marines in Oceangoing 
Service, as well as Civil Service crew members aboard U.S. 
Army Transport Service and Naval Transportation Service 
vessels, during the period from December 7, 1941, to August 
15, 1945, will be considered active duty.  See 53 Fed. Reg. 
2775 (1988); see also 38 C.F.R. § 3.7(x)(15) (2003) 
(certifying as "active military service" the service of 
American Merchant Marines in Oceangoing Service during the 
period from December 7, 1941, to August 15, 1945); Pacheco v. 
West, 12 Vet. App. 36, 37 (1998).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. at 532.

The appellant maintains that the veteran died as a result of 
his exposure to ionizing radiation following the bombing of 
Hiroshima while service in the Merchant Marine during World 
War II.  

Based upon the law and the evidence, the Board finds that the 
evidence does not establish status as a "veteran" for the 
appellant's late husband for purposes of VA benefits after 
August 15, 1945.  Under 38 C.F.R. § 3.7, certain Merchant 
Seaman and American Merchant Marines are considered to have 
had active service, as if they were in the military.  38 
C.F.R. § 3.7(x)(14), (15).  Specifically, United States 
Merchant Seamen who served on blockade ships in support of 
Operation Mulberry during World War II and American Merchant 
Marines in Ocean Going Service during the period of armed 
conflict from December 7, 1941, through August 15, 1945, are 
considered to have had active service during their periods of 
such duty.

The evidence submitted by appellant from NARA demonstrates 
that the veteran was on the SS James Deveroux in October 1945 
when the ship anchored at Hiro, Wan, Japan.  Hiro, Wan, Japan 
is in Hiroshima.  However, the veteran must be on active duty 
or while a member of a reserve component of the Armed Forces 
during a period of ACDUTRA or INACDUTRA in order to establish 
the presumption of service connection for ionizing radiation.  

In this case, the veteran's DD 214 Form records active duty 
service from April 1942 to August 15, 1945.  No other active 
duty service is noted.  The Certificate of Honorable 
Discharge from the Armed Forces of the United States 
identifies the discharge date as August 15, 1945.  Moreover, 
records from the Merchant Mariner service report note active 
duty from April 1942 to August 1945.  

The service records conclusively demonstrate that the 
veteran's active duty service was from April 1942 to August 
1945.  There is also no evidence that the veteran served as a 
member of a reserve component of the Armed Forces during a 
period of ACDUTRA or INACDUTRA in October 1945.  In short, 
while the records from NARA demonstrate that the veteran was 
on the SS James Deveroux that was anchored in Hiroshima in 
October 1945, the veteran does not meet the definition of a 
radiation-exposed veteran in October 1945 to qualify for the 
presumption under 38 C.F.R. § 3.309.  

While the veteran was not on active duty when he was in 
Hiroshima in October 1945, he was on active duty as a 
Merchant Marine on August 9, 1945, or at the time of 
atmospheric detonation in Nagasaki, Japan.  However, there is 
no evidence that the veteran was within 150 miles of the city 
limits of Nagasaki anytime in August 1945.  38 C.F.R. 
§ 3.309(d) (2004).  Ship logs indicated that the SS James 
Devereux was off of the coast of Okinawa, near Hagushi Beach, 
from August 5-8, 1945.  Hagushi Beach is not within 150 miles 
of the city limits of Nagasaki.  There is also no affirmative 
evidence demonstrating that the ship entered Nagasaki or 
participating in the occupation of Nagasaki on or after 
August 9, 1945.  Id.  Moreover, appellant has not raised an 
assertion that the veteran served in Nagasaki during his 
active duty service.  In sum, it appears that the veteran 
served outside 150 mile radius of Nagasaki on or after August 
9, 1945.  Id.

In addition, the Board notes that the medical records do not 
indicate whether the veteran's adenocarcinoma is a possible 
presumptive condition under 38 C.F.R. § 3.309(d), however, as 
the veteran was not found to meet the definition of a 
radiation-exposed veteran, the issue is moot.  

In summary, there is no evidence of adenocarcinoma during 
active duty service, or many years after service.  There is 
no competent medical evidence relating adenocarcinoma to 
active duty service and the veteran's active duty service 
does not qualify him as a radiation-exposed veteran for 
presumptive purposes under 38 C.F.R. § 3.309.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against a finding of service connection for the cause of 
death.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the claim is denied.


ORDER

Service connection for the cause of death is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


